Citation Nr: 1701594	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  08-11 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, claimed as asbestosis.

2.  Entitlement to service connection for residuals of a total laryngectomy, status post laryngeal cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967.

This matter comes to the Board of Veterans Appeals (Board) on appeal from February 2007 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania.  This matter was previously before the Board in March 2010, December 2013 and July 2015 at which times the case was remanded for additional evidentiary and/or due process development.  In August 2016, the Veteran testified before the undersigned at a Board video conference hearing.  A transcript of the hearing is of record.

This appeal initially included the issue of entitlement to service connection for pancreatitis.  However, the Board decided this issue in March 2010.  Consequently, this issue is no longer on appeal.

In filing a claim for a respiratory disability, the Veteran filed a claim for asbestosis.  However, additional evidence on record reflects other respiratory diagnoses to include chronic obstructive pulmonary disease and emphysema.  In light of these diagnoses, the Board has expanded the issue as is reflected on the title page of this decision.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his claimed disabilities of asbestosis and residuals of laryngectomy, status post laryngeal cancer, are related to asbestos exposure in service, to include service aboard the USS Lawrence.  

With respect to claims involving asbestos exposure, there is no specific statutory guidance, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA's Adjudication Procedure Manual contains provisions regarding claims for service connected based on exposure to asbestos.  See M21-1.IV.ii.2.C.2.a-i and M21-1.IV.ii.1.I.3.a-f.  These provisions stipulate that VA must determine whether military records demonstrate evidence of asbestos exposure during service as well as determine whether there is a relationship between any such asbestos exposure and the claimed disease.

In this appeal, the Veteran and some of his fellow servicemen have reported that there was asbestos throughout the USS Lawrence including in the air handling ducts, boiler lagging, and steam and water lines.  The Veteran further reported that his duties onboard this ship involved delivering messages throughout the ship, including the engine and boiler compartments where he spent approximately a third of his time.  He additionally reported that the decks were tiled with asbestos tiles and that he sometimes had to scrape the tiles and repaint them.  His military occupational specialty (MOS) was a radioman.  Under VA's Adjudication Procedure Manual, the probability of a radioman having exposure to asbestos is minimal.  M21-1.IV.ii.1.I.3.c.  In any event, VA has conceded that the Veteran had minimal exposure to asbestos in service.  See January 2012 rating decision.   

VA's Adjudication Procedure Manual also provides that claims based on exposure to asbestos exposure require a diagnosed disability that has been associated with inservice exposure.  While the diagnosis of residuals of laryngectomy status post laryngeal cancer is not in dispute, recent evidence calls into question the diagnosis of asbestosis.  A clinical diagnosis of asbestosis requires radiographic evidence of parenchymal lung disease.  M21.IV.ii.2.c.2.g.  Here, pertinent evidence that supports a diagnosis of asbestosis includes Dr. J.V.'s December 2002 report that the Veteran had a very mild degree of pulmonary parenchymal asbestosis, a March 2011 VA examination addendum opinion noting that private medical records document radiologic findings of interstitial scarring of lungs consistent with asbestosis, and a September 2016 VA outpatient record containing a problem list that includes asbestosis.  Evidence that does not support an asbestosis diagnosis consists of opinions by VA examiners in 2014 and February 2015 indicating that the Veteran does not have asbestosis.  In this regard, the October 2014 examiner found that no diagnosis of asbestos of the lungs was evident.  

Also, in addition to inservice asbestos exposure, the Veteran has had longstanding occupational asbestos exposure in his post-service employment duties as a pipefitter, millwright and welder, for the period from 1970 to 1992.  He also has a smoking history, having smoked approximately one and a half packs of cigarettes a day for approximately 40 years.  See State Workers' Compensation Board Amended Reserved Decision in October 2006.  

In light of the facts laid out above, this case must be remanded in order to obtain clarification regarding whether the Veteran has the asbestosis disability that he claims, and whether any such diagnosed disability, in addition to residuals of laryngectomy, status post laryngeal cancer, are related at least in part to his inservice asbestos exposure.  While the Board regrets yet another remand in this appeal, such development is necessary in order to make a fully informed decision in this appeal.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the opportunity to identify any additional relevant treatment records, from either private or VA facilities, that pertain to his claims for service connection for a respiratory disability, claimed as asbestosis, and for residuals of laryngectomy, status post laryngeal cancer, that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records, as well as to update any outstanding VA medical records.  All reasonable attempts should be made to obtain such records.

2.  Schedule the Veteran for a VA examination with a pulmonologist to determine the nature and etiology of all pulmonary disabilities identified, to include claimed asbestosis.  The examiner should review all pertinent evidence of record, conduct any tests deemed appropriate, and provide an opinion regarding whether it is at least as likely as not (50% degree of probability or higher) that the Veteran has a pulmonary disability, claimed as asbestosis and residuals of laryngectomy, status post laryngeal cancer, that is related to service, to include exposure to asbestos.  Consideration should be given to the Veteran's postservice occupational asbestos exposure history as well as his smoking history.  If the examiner is unable to specifically attribute current pulmonary disability, to include asbestosis, to in-service asbestos exposure as compared to postservice asbestos exposure, this should be indicated in the report.

A complete rationale for all opinions must be provided.

3.  After performing any additional development deemed appropriate, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide an opportunity to respond.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




